department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sep tv epra‘t3 legend taxpayer a ira x l l account z account t amount u company b company c financial representative s date date month dear page this is in response to your request dated date as supplemented by correspondence dated date date date date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that on date he received a distribution from ira x of amount u and that taxpayer a’s failure to accomplish a rollover of amount u within the 60-day period prescribed by sec_408 was due to a failure of company c to follow the instructions of taxpayer a which led to amount u being placed into account t a non-ira account in violation of taxpayer a's instructions taxpayer a further represents that amount u has not been used for any other purpose and has remained continuously in account t since date taxpayer a age maintained ira x with company b ira x was an individual_retirement_account as described in sec_408 of the code taxpayer a also maintained account z a non-ira account with company b during month _ taxpayer a met with financial representative s of company c to arrange a direct trustee-to-trustee transfer of amount u from ira x which he maintained at company b to an individual_retirement_account to be maintained by company c taxpayer a instructed company c to transfer ira x and account z from company b to company c in a direct custodian-to-custodian transfer so that ira x would be transferred to a company c maintained individual_retirement_account and his non-ira account account z would be transferred to a company c maintained non-ira account on date taxpayer a signed authorizations prepared by representative s to accomplish this transaction however on date company c in error transferred amount u to account t a non-ira account taxpayer a first learned of this error after the expiration of the 60-day rollover period during a conversation with financial representative s on date wherein financial representative s admitted that company c made the erroneous transfer of amount u to a non-ira account and in addition withheld disclosing this error to taxpayer a because he had been trying to correct the error taxpayer a has submitted affidavits and other supporting documentation which establishes that company c’s error prevented the rollover of amount t within the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the transfer of amount u contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in page gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check page whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that taxpayer a's failure to accomplish a rollover of amount u within the 60-day period prescribed by sec_408 was due to a failure of company c to follow the instructions of taxpayer a which led to amount u being placed into account t a non-ira account in violation of taxpayer a's instructions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount u from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount u to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxx please address all correspondence to se t ep ra t3 on yours atarcesv sloan anager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
